     Case 3:19-cr-00246 Document 236 Filed 05/11/20 Page 1 of 4 PageID #: 771



                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                    CRIMINAL ACTION NO. 3:19-00246-01

GEORGE DEVONTE LANGFORD
    also known as “J.P.” and “Mike”

                           MEMORANDUM OPINION AND ORDER

                 Pending before the Court are two motions filed by Defendant George Devonte

Langford. First, Defendant moves to Strike References to Aliases in the Second Superseding

Indictment. ECF No. 192. Second, Defendant moves to Dismiss Count Two of the Second

Superseding Indictment. ECF No. 218. The United States opposes both motions. Upon

consideration by the Court, the motions are DENIED.



                 On January 15, 2020, a Second Superseding Indictment was filed against Defendant

and six other individuals for a variety of drug offenses and a firearm offense. 1 ECF No. 162.

Defendant is named in four of the nineteen counts. In all four counts and the style of the case,

Defendant is referred to as George Devonte Langford, “also known as ‘J.P’ and ‘Mike.’”

Superseding Indictment at Cts. 1, 2, 4, and 6. In his first motion, Defendant argues these aliases

should be struck from the Second Superseding Indictment as they are mere surplusages and unduly

prejudicial. Specifically, Defendant argues that much of the Government’s evidence involves

phone calls with references to “J.P.” and “Mike.” Additionally, Defendant anticipates that some




       1
           Defendant Langford is not named in relation to the firearm offense.
   Case 3:19-cr-00246 Document 236 Filed 05/11/20 Page 2 of 4 PageID #: 772



of the Government’s witnesses will testify they dealt with someone by the name of “J.P.” and/or

“Mike,” but they did not know his real name. Defendant disputes that he is the person described

in those calls and by the witnesses. Thus, insomuch as identification is essential to his defense,

Defendant argues the Court should strike the references in the Second Superseding Indictment

because it, in effect, establishes an element of the Government’s case and is unduly prejudicial.

Moreover, Defendant insists the Government is in no way prejudiced by the aliases being struck.

The Government remains free to present evidence that “J.P.” and “Mike” are, in fact, Defendant.



               Initially, the Court recognizes that an indictment is not evidence and the jury will

be instructed to that fact. Nevertheless, Rule 7(d) of the Federal Rules of Criminal Procedure

provides that, “[u]pon the defendant’s motion, the court may strike surplusage from the indictment

or information.” Fed. R. Crim. P. 7(d). Such a motion “should be granted only if it is clear that the

allegations are not relevant to the charge and are inflammatory and prejudicial.” United States v.

Williams, 445 F.3d 724, 733 (4th Cir. 2006) (quoting United States v. Rezaq, 134 F.3d 1121, 1134

(D.C. Cir. 1998)) (internal quotation marks and other citation omitted). Additionally, the Fourth

Circuit has held that, “[i]f the Government intends to introduce evidence of an alias and the use of

that alias is necessary to identify the defendant in connection with the acts charged in the

indictment, the inclusion of the alias in the indictment is both relevant and permissible, and a

pretrial motion to strike should not be granted.” United States v. Clark, 541 F.2d 1016, 1018 (4th

Cir. 1976).



               Here, the Government states it anticipates that witnesses will testify they know

Defendant by the initials “J.P.” The Government also states it may introduce intercepted



                                                -2-
    Case 3:19-cr-00246 Document 236 Filed 05/11/20 Page 3 of 4 PageID #: 773



communications in which Defendant calls himself “Mike.” Therefore, as the evidence of aliases is

necessary for identification purposes, the Court finds the inclusion of that evidence is both relevant

and permissible, and the Court DENIES the motion to strike.



               Turning to Defendant’s next motion, he argues Count Two of the Second

Superseding Indictment must be dismissed because the only evidence the Government has to

support the charge is the testimony of a single cooperating witness. In Count Two, Defendant is

charged with aiding and abetting possession with intent to distribute 50 grams or more of

methamphetamine at or near Scott Depot, West Virginia, in violation of 21 U.S.C. § 841(a)(1) and

18 U.S.C. § 2. Defendant states he anticipates the cooperating witness will testify that she had a

telephone conversation with him on or about June 11, 2019, and he told her to meet another

individual to obtain a quantity of methamphetamine. However, as argued by the Government,

whether this evidence is sufficient to convict Defendant of the charged offense is a factual question

for the jury to determine, and a conviction can be sustained on the uncorroborated testimony of a

single witness. See United States v. Savage, 885 F.3d 212, 219 (4th Cir.), cert. denied, 139 S. Ct.

238 (2018) (“[T]he law in this Circuit is well settled that uncorroborated testimony of an

accomplice may be sufficient to sustain a conviction.” (internal quotation marks and citation

omitted)). Therefore, the Court finds Defendant’s argument is without merit.



               Additionally, the Court rejects Defendant’s argument that venue cannot be

established because there is no evidence he was ever in the Southern District of West Virginia or

the telephone conversation with the cooperating witness took place here. However, it is well

established that “[a]n aider and abettor may be prosecuted in the district in which the principal



                                                 -3-
   Case 3:19-cr-00246 Document 236 Filed 05/11/20 Page 4 of 4 PageID #: 774



acted in furtherance of the substantive crime.” United States v. Kibler, 667 F.2d 452, 455 (4th Cir.

1982) (citations omitted). Here, the Government asserts the evidence will prove that the

methamphetamine the cooperating witness obtained was possessed and seized in Scott Depot,

West Virginia, which is within this judicial district. Thus, regardless of Defendant’s location,

venue is proper.



               Accordingly, for the foregoing reasons, the Court DENIES Defendant’s Motion to

Strike References to Aliases in the Second Superseding Indictment (ECF No. 192) and his Motion

to Dismiss Count Two of the Second Superseding Indictment. ECF No. 218.



               The Court DIRECTS the Clerk to send a copy of this Order to the defendant and

counsel, the United States Attorney, the United States Probation Office, and the United States

Marshal.


                                              ENTER:         May 11, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -4-
